FINAL JUDGMENT
Under the terms of the Deed to the land in controversy, from TALAMAIVAO, as construed by the High Court, in Toomata v. People of Leone, 1 A.S.R. 142 (1906), the title to the land in controversy, a portion of the land “LEGAOA”, is vested in TOOMATA, now known as TUITELE, TALI and AMELIA VA. The portion of the land “LEGAOA”, which was given by this deed to AMELIA VA alone was by the High Court, in said case, awarded to the people of Leone.
*299The plaintiffs in this case have no standing in Court, at the present time, as their mother, AMELIA VA, is still living and has not conveyed her interest in said land to them.
The Judgment of the High Court is that the title to the land in controversy is vested in TOOMATA, now known as TUITELE, TALI and AMELIA VA, as tenants in common, each of these persons having an equal interest in the same.
The costs of this case are assessed at Twenty ($20.00) Dollars, of which Ten ($10.00) Dollars is to be paid by the plaintiffs and Ten ($10.00) Dollars by the defendants.